                                                Entered on Docket
                                                June 15, 2021
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


   1   Edward T. Weber, #194963
       Kristi M. Wells, #276865
   2   LAW OFFICES OF EDWARD T. WEBER
                                     The following constitutes the order of the Court.
                                     Signed: June 15, 2021
       17151 Newhope Street, Suite 203
   3
       Fountain Valley, California 92708
   4   Telephone: 657-235-8359
       Fax: 714-459-7853
   5   Email: ed@eweberlegal.com               _________________________________________________
                                               M. Elaine Hammond
   6                                           U.S. Bankruptcy Judge
       Attorneys for Movant
   7   SASSAN RAISSI, A SOLE INDIVIDUAL,
       AS TO AN UNDIVIDED 600,000/1,429,000
   8   INTEREST; JERRY KIACHIAN, A MARRIED
       MAN AS HIS SOLE AND SEPARATE PROPERTY,
   9   AS TO AN UNDIVIDED 629,500/1,429,000 INTEREST;
       MOHSEN KEYASHJAN, A MARRIED MAN AS HIS
  10   SOLE AND SEPARATE PROPERTY, AS TO AN
       UNDIVIDED 200,000/ 1,429,000 INTEREST
  11
  12
  13                            UNITED STATES BANKRUPTCY COURT
  14              NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
  15
  16   In Re                                          )   Case No.: 20-50182
                                                      )
  17   PIERCE CONTRACTORS, INC.,                      )   Chapter 11
  18                                                  )
                      Debtor.                         )   RS: ETW-002
  19                                                  )
                                                      )   ORDER GRANTING RELIEF
  20                                                      FROM AUTOMATIC STAY
                                                      )
  21                                                  )
                                                      )   Date: June 3, 2021
  22                                                  )   Time: 10:00 a.m.
                                                          Judge: M. Elaine Hammond
  23                                                  )
                                                                 via Zoom
                                                      )
  24                                                  )
  25           This matter came before the Court on proper notice on June 3, 2021, 10:00 a.m. by video
  26
       conference, the Honorable M. Elaine Hammond, presiding. Edward T. Weber appeared for
  27
       Movant. William W. Winters appeared for Debtor. William Healy appeared for the Joyce
  28
       creditors, and Trevor Fehr appeared for the United States Trustee. After consideration of the


                                                     -1-
Case: 20-50182     Doc# 116     Filed: 06/15/21     Entered: 06/15/21 11:53:57       Page 1 of 4
   1   motion, the Court’s records, the withdrawal of the opposition by Debtor, the evidence presented,
   2   argument of counsel and good cause appearing therefore, the Court hereby ORDERS as follows:
   3
              1. The Motion is GRANTED under 11 U.S. C. §362(d)(1) and (d)(2). Movant may
   4
                  proceed with foreclosure and seek post-foreclosure possession of real property in the
   5
   6              event the Movant becomes the record owner of the property following foreclosure,

   7              and any other applicable non-bankruptcy remedies.
   8
              2. That the fourteen (14) day stay under F.R.B.P. 4001(a)(3) is waived;
   9
              3. The real property affected by this Order is commonly described as:
  10
                     194 LANTZ DRIVE, MORGAN HILL, CALIFORNIA 95037
  11
  12              Real Property in the County of Santa Clara, State of California, described as
                  follows:
  13
  14              PARCEL NO. 1

  15              PORTION OF THAT PROPERTY SHOWN AS PARCEL “A” ON THAT
                  PARCEL MAP FILED FOR RECORD IN BOOK 319 OF MAPS, AT PAGE 4,
  16              SANTA CLARA COUNTY RECORDS, DESCRIBED AS FOLLOWS:
  17
                  BEGINNING AT THE NORTHERNMOST CORNER OF SAID PARCEL “A”
  18              AND PROCEEDINGS S. 41º 45’ E., ALONG THE NORTHEASTERLY LINE
                  OF SAID PARCEL “A” 241.08 FEET; THENCE S. 50º 37’ W., 369.72 FEET
  19              TO A POINT ON THE SOUTHWESTERLY LINE OF SAID PARCEL “A” AS
  20              SHOWN ON SAID MAP; THENCE N. 39º 23’ W, ALONG LAST SAID LINE
                  229.15 FEET TO A POINT ON THE NORTHWESTERLY LINE OF SAID
  21              PARCEL “A”; THENCE N. 48º 45’ E., ALONG LAST SAID LINE 359.94
                  FEET TO THE POINT OF BEGINNING.
  22
  23              PARCEL TWO:

  24              AN EASEMENT FOR WATER PIPE LINE 10 FEET WIDE, DESCRIBED AS
                  FOLLOWS:
  25
  26
  27
  28




Case: 20-50182     Doc# 116     Filed: 06/15/21    Entered: 06/15/21 11:53:57       Page 2 of 4
   1
                   BEGINNING AT A POINT ON THE NORTHWESTERLY LINE OF
   2               PARCEL 3, SAID POINT OF BEING ON THE NORTHEASTERLY LINE
   3               OF LANTZ AVENUE, AS SAID PARCEL AND AVENUE ARE SHOWN
                   ON THE PARCEL MAP FILED ON AUGUST 25, 1975 IN BOOK 307 OF
   4               MAPS, AT PAGE 31, SANTA CLARA COUNTY RECORDS; THENCE S.
                   48º 45 99 W., 10.00 FEET TO THE POINT OF BEGINNING.
   5
   6               PARCEL THREE:

   7               AN EASEMENT FOR WATER PIPE LINE 10 FEET WIDE, DESCRIBED
                   AS FOLLOWS:
   8
   9               BEGINNING AT A POINT ON THE SOUTHWESTERLY LINE OF
                   PARCEL B, SAID POINT BEING ON THE NORTHEASTERLY LINE OF
  10               LANTZ AVENUE, AS SAID PARCEL AND AVENUE ARE SHOWS ON
                   PARCEL MAP FILED MARCH 20, 1973 IN BOOK 319 OF MAPS, AT
  11
                   PAGE 3, SANTA CLARA RECORDS; THENCE N. 51º 02’ E., 185.00
  12               FEET; THENCE N. 38º 58’ W., 10.00 FEET; THENCE S. 51º 02’ W., 184.93
                   FEET; THENCE S. 39º 23’ E., 10.00 FEET TO THE POINT OF
  13               BEGINNING.
  14
                   APN 712-04-100
  15
  16                                  ***END OF ORDER***
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case: 20-50182   Doc# 116   Filed: 06/15/21   Entered: 06/15/21 11:53:57   Page 3 of 4
   1
       COURT SERVICE LIST:
   2
   3   Debtor
       Pierce Contractors, Inc.
   4   194 Lantz Drive
       Morgan Hill, CA 95037
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case: 20-50182     Doc# 116       Filed: 06/15/21   Entered: 06/15/21 11:53:57   Page 4 of 4
